DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/12/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regard to claim 1, the claim recites “displays, on the display device, a comparison display of the comparison image and a current image based on the current sound ray data on a single screen of the display display in accordance with the obtained image arrangement format”. The examiner believes the applicant intended to just remove the word “part” and not replace it with display. The examiner recommends removing the second recitation of “display”.
	In regard to claim 7, the claim contains a similar limitation as disclosed in claim 1 (i.e. listed above), however the examiner believes the applicant intended to remove the phrase “display part” and replace it with “display”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable further in view of Yang et al. US 20160206291 A1 "Yang" further in view of Ota US 20140221835 “Ota”. 
In regard to claim 1, Yang teaches “An ultrasound diagnosis apparatus comprising:” [0019, Claim 14]; “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” [0044]; “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” [0044]; “a display device” [0019, 0020]; “a controller that” [0052, 0047]; “obtains multiple-image-saved image data […] in an image arrangement format” [0026, 0039]; “obtains 
In regard to an ultrasound diagnosis apparatus, Yang discloses "An apparatus comprising: a non-transitory computer-readable medium to direct a processor to: present a live ultrasound image on a display of an ultrasound imaging system; retrieve a historical ultrasound image frame; and overlap at least portions of the historical ultrasound image frame with the live ultrasound image” [Claim 14]. Since the apparatus is capable of presenting a live ultrasound image on a display of an ultrasound imaging system, under broadest reasonable interpretation, the apparatus constitutes an ultrasound diagnosis apparatus. 
In regard to a transmitter that that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves, Yang discloses "In one implementation, the ultrasound image acquisition device comprises a transducer having quartz crystals, piezoelectric crystals that change shape in response to application of electrical currents so as to produce vibrations or sound waves. Likewise, the impact of sound or pressure waves upon such crystals produce a lot of currents. As a result, such crystals send and receive sound waves. In an example illustrated, ultrasound image acquisition device 226 comprise manually positionable ultrasound probe” [0044]. Therefore, the ultrasound image acquisition device can include an ultrasound probe with piezoelectric crystals. In order for the piezoelectric crystals to send sound waves, under broadest reasonable interpretation, a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves had to have been present within the system.

In regard to a display device, Yang discloses “Ultrasound imaging system 20 comprises ultrasound image acquisition device 26, display 28, input 29, processor 30 and memory 32” [0019]. Therefore the system includes a display device. Furthermore, Yang discloses “Display 28 comprises a screen or other display by which the results from ultrasound image acquisition device 26 are visibly presented to a caretaker, such as a doctor or nurse. In one implementation, display 28 comprises a single monitor or screen associated with processor 30 or in communication with processor 30” [0020]. Thus, the system includes a display device. 
In regard to a controller, Yang discloses “As indicated by block 306 in FIG. 8, live image display module 242 directs processor 30 to output control signals causing display 228 to present a live or real time ultrasound image based upon signals received from ultrasound image acquisition device 26” [0052]. Since the processor 30 is capable of outputting control signals to the display 228, under broadest reasonable interpretation, the processor 30 constitutes a controller. Furthermore, Yang discloses “Processor 230 is similar to processor 30 described above. Processor 230 comprises one or more 
In regard to the controller obtaining multiple-image-saved image data, and displaying it in an image arrangement format, Yang discloses "As indicated by block 102 in FIG. 2, follow-up module 40 directs processor 30 to retrieve an individual historical ultrasound image frame from data storage 38. […] In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. Since the follow-up module 40 may retrieve an individual historical ultrasound image frame and multiple historical ultrasound image frames wherein files are displayed on display 28, under broadest reasonable interpretation, the follow-up module represents a controller that presents multiple-image-saved image data containing a plurality of previously generated ultrasound images in parallel on a single screen (i.e. display 28) on the display device in an image arrangement format. Additionally, since the multiple historical image frames (i.e. or as multiple files/ links) are displayed on the display 28 for selection by a physician, nurse or practitioner, under broadest reasonable interpretation, the image frames had to have been displayed according to an image arrangement format. Furthermore, in regard to an image arrangement format, Yang discloses “As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 direct processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46” [0039]. This side-
In regard to the controller that obtains an image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data, Yang discloses “FIGS. 5 and 6 schematically illustrate yet another user selectable mode of operation for system 20. As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 directs processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46” [0039]. In order for the controller (i.e. processor 30) to present the historical ultrasound image frame and the live ultrasound image 46 side-by-side, under broadest reasonable interpretation, the controller had to have obtained an image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data.
In regard to the controller that determines a comparison image from among the plurality of previously generated ultrasound images of the multiple-image-saved image data, Yang discloses "In yet other implementations, the retrieved historical ultrasound image frame comprises a model or a standard image frame to be used for comparison with the live ultrasound image or individual frames captured from the live ultrasound image" [0027]. Therefore, the retrieved historical ultrasound image frame constitutes a comparison image since it serves as a model/standard image frame to be used for comparison with the live ultrasound image. In terms of determining a comparison image, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image (i.e. previously generated ultrasound image), they can utilize 
In regard to the controller that displays a comparison display of the comparison image and a current image based on the current sound ray data on a single screen of the display part in accordance with the obtained image arrangement format, Yang discloses "The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. As a result, display 20 provides the user with a concurrent display of static historical ultrasound image frame 250 and a dynamically changing live ultrasound image 246 which continuously changes during its presentation” [0054]. In this case, the live ultrasound image 246 constitutes a current image based on current sound ray data. Since the display 20 can provide the user with a concurrent display of the static historical ultrasound image frame 250 (i.e. the comparison image) and a live ultrasound image 246, under broadest reasonable interpretation, the controller is capable of displaying a comparison display of the comparison image and a current image based on the current sound ray data on a single screen (i.e. display 20) of the display part in accordance with the obtained image arrangement format (i.e. side-by-side display).
Although Yang inherently includes a transmitter and a receiver, Yang does not explicitly disclose “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves”, “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data”, “wherein the multiple-image-saved image data is stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device”, or “obtains the image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data”.
Ota explicitly discloses “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” [0067, 0071]; “a receiver that obtains a reception signal from 
In regard to a transmitter, Ota discloses "the ultrasound probe 1b transmits ultrasound (transmitting ultrasound) to a test subject such as a live body which is not shown, and receives a reflecting sound (reflecting ultrasound: echo) of the ultrasound reflecting on the test subject" [0067]. Additionally, Ota discloses "The transmission unit 102 is a circuit which supplies the driving signal which is the electric signal to the ultrasound probe 1b through the cable 1c so that the ultrasound probe 1b generates the transmitting ultrasound according to control by the control unit 108" [0071]. This transmission unit represents the transmitter since it supplies a driving signal to the ultrasound probe. This ultrasound probe is then able to transmit and receive ultrasound signals to and from the test subject respectively.
In regard to a receiver, Ota discloses "The reception unit 103 is a circuit which receives the receiving signal which is the electric signal from the ultrasound probe 1b through the cable 1c according to control by the control unit 108 […] The phase adding circuit is a circuit which provides delaying time for each individual path corresponding to each oscillator on the received signal on which A/D conversion is performed to adjust the time phase, and adds the above (phase addition) to generate sound ray data" [0072]. This reception unit constitutes a receiver since it receives the signal from the ultrasound probe. Since the reception unit “includes an amplifier, an A/D converting circuit, and a phase adding circuit” [0072] and the phase adding circuit adjusts the time phase to generate sound ray data, the reception unit (i.e. the receiver) is capable of generating sound ray data. Additionally, Ota discloses “The image generation unit 104 performs envelope detecting processing and logarithm amplification on the sound 
In regard to the multiple-image-saved image data being stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screed on the display device in an image arrangement format, Ota discloses “For example, as shown in FIG. 21, in the obtained image editing mode, a thumbnail list SL is displayed, and thumbnail images based on the stored ultrasound image data of the patient who is examined are displayed. […] An ultrasound image UR corresponding to the thumbnail selected from the thumbnail list SL is displayed in the left side ultrasound image display region RL, and for example, an ultrasound image UC obtained when the scanning operation ends is displayed in the right side ultrasound image display region RR” [0117]. In this case, the thumbnail list SL, constitutes a composite image since it includes a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device in an image arrangement format. This is because the thumbnail images are based on the stored ultrasound image data. Furthermore, a thumbnail image (i.e. historical image) can be selected for comparison display with an ultrasound image UC obtained when the scanning operation ends (i.e. a current image).
In regard to the controller obtaining the image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data Ota discloses "Then, the control unit 108 stores the generated ultrasound image data frame by frame in the image memory unit 105a. Here, setting of the ultrasound diagnostic modes such as a B-mode, a color Doppler mode, a pulse Doppler mode, an M-mode, etc. can be set. In the present embodiment, setting of a display format in a later described dual display mode can be set the dual display mode includes a dual screen display mode and a quadruple screen display mode. The dual screen display mode includes a horizontal display mode which displays two ultrasound images aligned horizontally, and a vertical display mode which displays two ultrasound images aligned vertically" [0084]. The display format in this case includes how the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yang so as to include the transmitter and receiver of Ota in order to obtain ultrasound image data to compare with historical (i.e. previously obtained) ultrasound images. When assessing the status of a treatment plan it is important to make comparisons between previously obtained data and current data. By comparing previously obtained ultrasound data to current ultrasound data of the same target region, the physician can determine the progression of the patient and ascertain if any modifications to their treatment are necessary in order to achieve restoration of proper function.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the secondary reference of Ota. Likewise, Ota teaches “wherein the controller obtains the image arrangement format from supplementary information associated with the obtained multiple-image-saved image data, the supplementary information containing the image arrangement format of the multiple-image-saved image data” [0101, 0084, Claim 1]. 
In regard to the controller obtaining the image arrangement format from the supplementary information associated with the obtained multiple-image-saved image data, the supplementary information containing the image arrangement format of the multiple-image-saved image data, Ota discloses "when the body mark is not set, an image file is created based on ultrasound image data on which the body mark image data is not combined. Then, the control unit 108 adds additional information to the image data converted as described above to generate an image file including DICOM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Iwashita so as to include obtaining the image arrangement format from supplementary information associated with the obtained multiple-image-saved image data as disclosed in Ota in order to allow a comparison image (i.e. previously obtained ultrasound image data) and current ultrasound images to be displayed in a specific image arrangement. Depending on the personal preference of the physician, the physician may want to display 
In regard to claims 4 and 5, due to their dependence on claims 1 and 2 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yang. Likewise, Yang teaches “wherein the controller obtains comparison image designation information for designating a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data” [0026, 0027] and “performs comparison display of the comparison image among the plurality of previously generated ultrasound images of the multiple-image-saved image data and a current image based on the generated current ultrasound image data onto a single screen of the display part in accordance with the obtained image arrangement format and the obtained comparison image designation information” [0054, 0039].
In regard to the controller obtaining comparison image designation information for designating a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data, Yang discloses "In yet other implementations, the retrieved historical ultrasound image frame comprises a model or a standard image frame to be used for comparison with the live ultrasound image or individual frames captured from the live ultrasound image" [0027]. Therefore, the retrieved historical ultrasound image frame constitutes a comparison image since it serves as a model/standard image frame to be used for comparison with the live ultrasound image. In terms of designating a comparison image, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image, they can designate the multiple-image-saved image data to use for a comparison image.

In regard to claim 7, Yang teaches “An ultrasound diagnosis apparatus comprising:” [0019, Claim 14]; “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” [0044]; “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” [0044]; “a display device” [0019, 0020]; “a controller that” [0052, 0047]; “obtains multiple-image-saved image data […] an image arrangement format” [0026, 0039]; “obtains comparison image designation information to designate a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data” [0026]; and “displays, on the display device, a comparison display of a comparison image and a current image based on the current sound ray data on a single screen of the display part in accordance with the obtained comparison image designation information” [0054].
In regard to an ultrasound diagnosis apparatus, Yang discloses "An apparatus comprising: a non-transitory computer-readable medium to direct a processor to: present a live ultrasound image on a display of an ultrasound imaging system; retrieve a historical ultrasound image frame; and overlap at least portions of the historical ultrasound image frame with the live ultrasound image” [Claim 14]. Since the apparatus is capable of presenting a live ultrasound image on a display of an ultrasound imaging system, under broadest reasonable interpretation, the apparatus constitutes an ultrasound diagnosis apparatus. 
In regard to a transmitter that that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves, Yang discloses "In one implementation, the ultrasound image acquisition device comprises a transducer having quartz crystals, piezoelectric crystals that change shape in response to application of electrical currents so as to produce vibrations or sound waves. Likewise, the impact of sound or pressure waves upon such crystals produce a lot of currents. As a result, such crystals send and receive sound waves. In an example illustrated, ultrasound image acquisition device 226 comprise manually positionable ultrasound probe” [0044]. Therefore, the ultrasound image acquisition 
In regard to a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data, Yang discloses “In one implementation, the ultrasound image acquisition device comprises a transducer having quartz crystals, piezoelectric crystals that change shape in response to application of electrical currents so as to produce vibrations or sound waves. Likewise, the impact of sound or pressure waves upon such crystals produce a lot of currents. As a result, such crystals send and receive sound waves. In an example illustrated, ultrasound image acquisition device 226 comprise manually positionable ultrasound probe” [0044]. In order for the piezoelectric crystals to receive sound waves from the ultrasound probe, under broadest reasonable interpretation, a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data had to have been present. In this case, the transducer constitutes both a transmitter and receiver of signals to and from the ultrasound probe. 
In regard to a display device, Yang discloses “Ultrasound imaging system 20 comprises ultrasound image acquisition device 26, display 28, input 29, processor 30 and memory 32” [0019]. Therefore the system includes a display device. Furthermore, Yang discloses “Display 28 comprises a screen or other display by which the results from ultrasound image acquisition device 26 are visibly presented to a caretaker, such as a doctor or nurse. In one implementation, display 28 comprises a single monitor or screen associated with processor 30 or in communication with processor 30” [0020]. Thus, the system includes a display device. 
In regard to a controller, Yang discloses “As indicated by block 306 in FIG. 8, live image display module 242 directs processor 30 to output control signals causing display 228 to present a live or real 
In regard to the controller obtaining multiple-image-saved image data, wherein the multiple-image-saved image data is stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device in an image arrangement format, Yang discloses "As indicated by block 102 in FIG. 2, follow-up module 40 directs processor 30 to retrieve an individual historical ultrasound image frame from data storage 38. […] In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. Since the follow-up module 40 may retrieve an individual historical ultrasound image frame and multiple historical ultrasound image frames wherein files are displayed on display 28, under broadest reasonable interpretation, the follow-up module represents a controller that presents multiple-image-saved image data containing a plurality of previously generated ultrasound images in parallel on a single screen (i.e. display 28) on the display device in an image arrangement format. Additionally, since the multiple historical image frames (i.e. or 
In regard to the controller that obtains comparison image designation information to designate a comparison image from among the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data, Yang discloses “In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. In this case, since the follow-up module (i.e. connected to the processor 30) retrieves multiple historical ultrasound image frames and the multiple links to multiple historical ultrasound image frames (i.e. previously generated ultrasound images) can be displayed on the display for selection by a physician, nurse, or practitioner, under broadest reasonable interpretation, the controller can obtain a comparison image designation information to designate a comparison image from among the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data.
In regard to the controller that displays, on the display device, a comparison display of the comparison image and a current image based on the current sound ray data on a single screen of the display part in accordance with the obtained comparison image designation information, Yang discloses "The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. 
Although Yang inherently includes a transmitter and a receiver, Yang does not explicitly disclose “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves”, “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” and “wherein the multiple-image-saved image data is stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device”.
Ota explicitly discloses “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” [0067, 0071]; “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” [0072, 0073] and “wherein the multiple-image-saved image data is stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device” [0117].
In regard to a transmitter, Ota discloses "the ultrasound probe 1b transmits ultrasound (transmitting ultrasound) to a test subject such as a live body which is not shown, and receives a reflecting sound (reflecting ultrasound: echo) of the ultrasound reflecting on the test subject" [0067]. Additionally, Ota discloses "The transmission unit 102 is a circuit which supplies the driving signal which 
In regard to a receiver, Ota discloses "The reception unit 103 is a circuit which receives the receiving signal which is the electric signal from the ultrasound probe 1b through the cable 1c according to control by the control unit 108 […] The phase adding circuit is a circuit which provides delaying time for each individual path corresponding to each oscillator on the received signal on which A/D conversion is performed to adjust the time phase, and adds the above (phase addition) to generate sound ray data" [0072]. This reception unit constitutes a receiver since it receives the signal from the ultrasound probe. Since the reception unit “includes an amplifier, an A/D converting circuit, and a phase adding circuit” [0072] and the phase adding circuit adjusts the time phase to generate sound ray data, the reception unit (i.e. the receiver) is capable of generating sound ray data. Additionally, Ota discloses “The image generation unit 104 performs envelope detecting processing and logarithm amplification on the sound ray data from the reception unit 103, and adjusts the dynamic range and the gain to convert the luminance” [0073]. Therefore, the sound ray data can be generated by the receiver.
In regard to the multiple-image-saved image data being stored image data that is a composite image including a plurality of previously generated ultrasound images displayed in parallel on a single screed on the display device in an image arrangement format, Ota discloses “For example, as shown in FIG. 21, in the obtained image editing mode, a thumbnail list SL is displayed, and thumbnail images based on the stored ultrasound image data of the patient who is examined are displayed. […] An ultrasound image UR corresponding to the thumbnail selected from the thumbnail list SL is displayed in the left side ultrasound image display region RL, and for example, an ultrasound image UC obtained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yang so as to include the transmitter and receiver of Ota in order to obtain ultrasound image data to compare with historical (i.e. previously obtained) ultrasound images. When assessing the status of a treatment plan it is important to make comparisons between previously obtained data and current data. By comparing previously obtained ultrasound data to current ultrasound data of the same target region, the physician can determine the progression of the patient and ascertain if any modifications to their treatment are necessary in order to achieve restoration of proper function. 
In regard to claims 8 and 9, dues to their dependence on claims 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yang in further view of Ota. Likewise, Yang teaches “wherein the controller obtains the comparison image designation information […] associated with the obtained multiple-image-saved image data” [0026].
In regard to the controller obtaining the comparison image designation information from supplementary information, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. 
Yang does not teach “supplementary information associated with the obtained multiple-image-saved image data, the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved image data”.
Ota teaches “supplementary information associated with the obtained multiple-image-saved image data, the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved image data” [0101, Claim 1, 0110].
In terms of supplementary information associated with the obtained multiple-image-saved image data, Ota discloses "when the body mark is not set, an image file is created based on ultrasound image data on which the body mark image data is not combined. Then, the control unit 108 adds additional information to the image data converted as described above to generate an image file including DICOM image data" [0101]. Under broadest reasonable interpretation, this additional information constitutes supplementary information associated with the multiple-image-saved image data. This is because the control unit is also "able to execute a vertical display mode to display two ultrasound images aligned vertically on the display screen of the display unit and a horizontal display mode to display two ultrasound images aligned horizontally on the display screen of the display unit" 
In regard to the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image saved image data, Ota discloses "An active mark M is displayed near the upper edge of the active display region of either the left side display region U11 or the right side display region U12. The user is able to acknowledge the active display region by confirming the display position of the active mark M" [0110]. Since an active mark M can be displayed in the display region U11 or display region U12, the user can determine whether the ultrasound image is in the active state. Therefore, in order to display the comparison image and the current image as disclosed in Yang, under broadest reasonable interpretation, the comparison image associated with the multiple-image-saved image data, had to have been saved while the ultrasound diagnosis apparatus was in the active state disclosed in Ota.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnosis apparatus of Yang so as to include the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved data as disclosed in Ota in order to select an image to compare to the current ultrasound image data. In order for comparison images (i.e. previously obtained images) to have been stored, the ultrasound diagnosis apparatus had to have been within the active state. Thus, combining the prior art references according to known techniques would yield the predictable result of comparing a historical ultrasound image that was in an active state at the time of saving and a current ultrasound image. 
In regard of claims 12 and 13, due to their dependence on claims 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yang. Likewise, Yang teaches “wherein the controller obtains the comparison image 
In regard to the controller obtaining the comparison image designation information from setting information containing the comparison image designation information fixedly set beforehand, Yang discloses "As noted above, in one implementation, live ultrasound image display module 42 controls ultrasound image acquisition device 26 (shown in FIG. 1) such that the device 26 captures the live ultrasound image 46 using scanning parameters or settings based upon, if not the same as, the same scan parameters or settings that were used to capture the displayed historical ultrasound image frame 50" [0041]. The scan parameters or settings constitute setting information that was obtained when acquiring the historical ultrasound image, thus the information wad fixedly set before the initiation of the live ultrasound image display. The displayed historical ultrasound image frame represents the designated comparison image. Since the settings used to define the comparison image can be applied to the live ultrasound image display module (i.e. the information acquisition part) the comparison image designation information is inherently obtained beforehand.   
In regard to claims 14 and 15, due to their dependence on claim 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yang. Likewise, Yang teaches “wherein the controller obtains the comparison image designation information from setting information containing comparison image designation information set beforehand in accordance with an operation input” [0026, 0041].
In regard to the controller obtaining the comparison image designation  information from setting information containing comparison image designation information set beforehand in accordance with an operation input, Yang discloses "As noted above, in one implementation, live ultrasound image display module 42 controls ultrasound image acquisition device 26 (shown in FIG. 1) such that the device 26 captures the live ultrasound image 46 using scanning parameters or settings based upon, if not the 
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang. Likewise, Yang teaches “wherein the controller displays the comparison display of the comparison image and a current image wherein the current image is obtained from a live image that is shown in parallel to the comparison image” [0052, 0054, FIG. 9].
In regard to the controller displaying the comparison display of the comparison image and a current image wherein, the current image is obtained from a live image that is shown in parallel to the comparison image, Yang discloses “As indicated by block 306 in FIG. 8, live image display module 242 
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang. Likewise, Yang teaches “wherein the comparison image consist of one ultrasound image selected from the plurality of previously generated ultrasound images of the multiple-image-saved image data” [0026, 0027].
In regard to the comparison image consisting of one ultrasound image selected from the plurality of previously generated ultrasound images of the multiple-image-saved image data, Yang discloses “In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. Furthermore, Yang discloses “In yet other implementations, the retrieved historical ultrasound image frame comprises a model or a standard image frame to be used for comparison with the live ultrasound image or individual frames captured from the live ultrasound image” [0027]. Since the physician, nurse or practitioner can select a historical ultrasound image frame from the multiple historical image frames and the retrieved 
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yang does not teach “wherein the image arrangement format indicates positions of the plurality of previously generated ultrasound images of the composite image”.
Ota teaches “wherein the image arrangement format indicates positions of the plurality of previously generated ultrasound images of the composite image” [0117].
In regard to the image arrangement format indicates positions of the plurality of previously generated ultrasound images of the composite image, Ota discloses “For example, as shown in FIG. 21, in the obtained image editing mode, a thumbnail list SL is displayed, and thumbnail images based on the stored ultrasound image data of the patient who is examined are displayed. […] An ultrasound image UR corresponding to the thumbnail selected from the thumbnail list SL is displayed in the left side ultrasound image display region RL, and for example, an ultrasound image UC obtained when the scanning operation ends is displayed in the right side ultrasound image display region RR” [0117]. In this case, the thumbnail list SL, constitutes an image arrangement format because it indicates positions of the plurality of previously generated ultrasound images of the composite image of the patient. This is because the thumbnail images are based on the stored ultrasound image data. Furthermore, a thumbnail image (i.e. historical image) can be selected for comparison display with an ultrasound image UC obtained when the scanning operation ends (i.e. a current image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnosis apparatus of Yang so as to include the image arrangement format of Ota in order to display multiple previously generated ultrasound images from 
Claims 3, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20160206291 A1 "Yang" and Ota US 20140221835 A1 "Ota" as applied to claims 1-2, 4-5, 7-9, and 12-18 above, and further in view of Higuchi US 20130109970 A1 "Higuchi".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang in further view of Higuchi. Likewise, Yang teaches “obtains the image arrangement format corresponding to position information” [0039].
In regard to obtaining the image arrangement format, Yang discloses “FIGS. 5 and 6 schematically illustrate yet another user selectable mode of operation for system 20. As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 directs processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46” [0039]. In order for the controller (i.e. processor 30) to present the historical ultrasound image frame and the live ultrasound image 46 side-by-side, under broadest reasonable interpretation, the controller had to have obtained an image arrangement format (i.e. side-by-side display) corresponding to position information relating to the multiple-image-saved image data.

Higuchi teaches "wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information" [Claim 1, 0035, Claim 3]. 
In regard to the controller performing image analysis on the obtained multiple-image saved image data to detect position information of graphic information, Higuchi discloses "a control unit configured to control the display unit so as to display specific auxiliary diagnostic indication, of auxiliary diagnostic indication stored in the storage unit, which is associated with an examination item of the scan target at a specific display position associated with the specific auxiliary diagnostic indication" [Claim 1]. This auxiliary diagnostic indication "may be a character string, graphic pattern, or symbol which indicates an examination time, a scan region, or the position of a scan region. A character string, graphic pattern, or symbol indicating the position of a scan region will be referred to as observation location indication" [0035]. Therefore, the graphic pattern (i.e. information) associated with a specific display position (i.e. position information) can be stored for the ultrasonic images that are obtained. In terms of performing image analysis on the multiple-saved-image data, Higuchi discloses "the control unit superimposes the specific auxiliary diagnostic indication on the generated ultrasonic image" [Claim 3]. The act of superimposing requires the use of analysis of the obtained ultrasonic image(s) and therefore, under broadest reasonable interpretation, image analysis is performed on the multiple-image-saved image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yang, and Ota such that the position information of graphic information is analyzed as disclosed in Higuchi in order to understand what the portions of the multiple-image-saved image data correspond to. The graphic information provides more detail about 
In regard to claim 6, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, these claims only require the primary reference of Yang. Likewise, Yang teaches “wherein the controller obtains comparison image designation information for designating a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data” [0026, 0027] and “performs comparison display of the comparison image among the plurality of previously generated ultrasound images of the multiple-image-saved image data and a current image based on the generated current ultrasound image data onto a single screen of the display part in accordance with the obtained image arrangement format and the obtained comparison image designation information” [0054, 0039].
In regard to the controller obtaining comparison image designation information for designating a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data, Yang discloses "In yet other implementations, the retrieved historical ultrasound image frame comprises a model or a standard image frame to be used for comparison with the live ultrasound image or individual frames captured from the live ultrasound image" [0027]. Therefore, the retrieved historical ultrasound image frame constitutes a comparison image since it serves as a model/standard image frame to be used for comparison with the live ultrasound image. In terms of 
In regard to the controller performing comparison display of the comparison image among the plurality of previously generated ultrasound images of the multiple-image-saved image data and a current image based on the generated current ultrasound image data onto a single screen of the display part in accordance with the obtained image arrangement format and the obtained comparison image designation information, Yang discloses “The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. As a result, display 20 provides the user with a concurrent display of static historical ultrasound image frame 250 and a dynamically changing live ultrasound image 246 which continuously changes during its presentation” [0054]. In this case, the live ultrasound image 246 constitutes a current image based on current sound ray data. Since the display 20 can provide the user with a concurrent display of the static historical ultrasound image frame 250 (i.e. the comparison image) and a live ultrasound image 246, under broadest reasonable interpretation, the controller is capable of displaying a comparison display of the comparison image and a current image based on the current sound ray data on a single screen (i.e. display 20) of the display part in accordance with the obtained image arrangement format (i.e. side-by-side display) and the comparison image designation information (i.e. the historical ultrasound image frame 250 selected by the physician, nurse or practitioner). Additionally, Yang discloses "As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 direct processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and 
In regard to claims 10 and 11, dues to their dependence on claims 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Yang in further view of Ota and Higuchi. Likewise, Yang teaches “obtains comparison image designation information […]” [0026]. 
In regard to obtaining a comparison image designation, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image, they can designate the multiple-image-saved image data to use for a comparison image. Under broadest reasonable interpretation, this comparison image designation can correspond to the detected position information because the comparison image inherently contains an image arrangement format. The image arrangement format is stored within the memory and depends on the multiple-image-saved image data from which the comparison image is designated. The image arrangement format includes position information inherently.
Yang does not teach “indicating an active state of the ultrasound image”.
Ota teaches “indicating an active state of the ultrasound image” [0110].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnosis apparatus of Yang so as to include the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved data as disclosed in Ota in order to select an image to compare to the current ultrasound image data. In order for comparison images (i.e. previously obtained images) to have been stored, the ultrasound diagnosis apparatus had to have been within the active state. Thus, combining the prior art references according to known techniques would yield the predictable result of comparing a historical ultrasound image that was in an active state at the time of saving and a current ultrasound image. 
The combination of Yang, and Ota does not teach “wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information” or that the “comparison image designation information corresponding to the detected position information”.
Higuchi teaches "wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information" [Claim 1, 0035, Claim 3] 
In regard to the controller performing image analysis on the obtained multiple-image-saved image data to detect position information of graphic information, Higuchi discloses "a control unit configured to control the display unit so as to display specific auxiliary diagnostic indication, of auxiliary diagnostic indication stored in the storage unit, which is associated with an examination item of the scan target at a specific display position associated with the specific auxiliary diagnostic indication" [Claim 1]. This auxiliary diagnostic indication "may be a character string, graphic pattern, or symbol which indicates an examination time, a scan region, or the position of a scan region. A character string, graphic pattern, or symbol indicating the position of a scan region will be referred to as observation location indication" [0035]. Therefore, the graphic pattern (i.e. information) associated with a specific display position (i.e. position information) can be stored for the ultrasonic images that are obtained. In terms of performing image analysis on the multiple-saved-image data, Higuchi discloses "the control unit superimposes the specific auxiliary diagnostic indication on the generated ultrasonic image" [Claim 3]. The act of superimposing required the use of analysis of the obtained ultrasonic image(s) and therefore, under broadest reasonable interpretation, image analysis is performed on the multiple-image-saved image data. Furthermore, since the graphic pattern can be stored, under broadest reasonable interpretation, the comparison image designation information disclosed in Yang can correspond to the detected position information disclosed in Higuchi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Ota such that the position information of graphic information is analyzed as disclosed in Higuchi in order to understand what the portions of the multiple-image-saved image data correspond to. The graphic information provides more detail about the image and things like the grayscale bar indicate brightness which could aid in identifying anatomical .
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 05/12/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The examiner acknowledges that FIG. 4-5 and FIG. 7-8 illustrate two ultrasound images arranged in parallel to each other. The objection to the drawings in the non-final office action of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 05/12/2021, with respect to the rejection of claims 1 and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1 and 7 under 35 U.S.C. 112(b) in the non-final office action of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-13, filed 05/12/2021, with respect to the rejection of the claims 1-17 under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. The examiner respectfully maintains that the prior art references of Yang, Ota and Higuchi teach the elements of the claimed invention.

Therefore, the examiner respectfully maintains the rejection for the reasons stated above and in the 35 U.S.C. 103 rejection section. 
In regard to claim 18, the examiner respectfully directs the applicant to the 35 U.S.C. 103 rejection above with respect to the rejection of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patil et al. US 20180014812 A1 “Patil”;
Iwashita et al. US 5758649 A “Iwashita”

Iwashita is pertinent to the applicant’s disclosure because it discloses ““In this system, there are provided a plurality of systems A to J each analogous to the ultrasonic diagnostic system shown in FIG. 1 […] The images collected in each of the systems A to J are transmitted to the filing system, and are managed in the format of the diagnostic file (part (A) of FIG. 2) in the filing system. The diagnostic file is transferred to the systems A to J in accordance with the necessity” [Column 13, Lines 9-11, 18-22].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793